This is an appeal from an order denying a petition for a writ of coram nobis.1 Eighth Judicial District Court, Clark County; Jerry A. Wiese, Judge.
Appellant argues that there was reliable, probative and substantial evidence that his 2008 guilty plea was not entered knowingly and voluntarily as he was not correctly informed of the immigration consequences of his plea. We conclude that the district court did not abuse its discretion in denying his petition. See Trujillo v. State, 129 Nev. 706, 718-19, 310 P.3d 594, 601 (2013) (recognizing that the denial of a petition for a writ of coram nobis is reviewed for an abuse of discretion). Appellant mistakenly relies upon the factors related to a petition for a writ of coram nobis filed in federal court. See id. at 716-17, 310 P.3d at 601 (recognizing coram nobis is limited to its common-law function and rejecting the expanded federal approach). Appellant's claim for relief fails in several notable respects: appellant's claim involves a legal issue regarding whether his plea was voluntarily or knowingly entered, the claim was reasonably available at the time of his conviction, and the error would not preclude entry of a judgment. Id. at 717-18, 310 P.3d at 601 (limiting coram nobis to "errors involving facts that were not known to the court, were not withheld by the defendant, and would have prevented entry of the judgment"). Accordingly, we
ORDER the judgment of the district court AFFIRMED.

Pursuant to NRAP 34(f)(1), we have determined that oral argument is not warranted in this appeal.